Title: From James Madison to Thomas Jefferson, 31 August 1807
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Aug. 31. 1807

Havg. written to the office for a statement of our affairs with Algiers, I have recd. the inclosed letter & documents from Mr. Brent.  Will it not be prudent at the present crisis as well on the Coast of Barbary as elsewhere, to soothe the Dey with a part of the Articles agreeable to him say 20. or 30 dollrs. worth; or shall we wait for further information from Lear?
The tranquility in the Chesapeake would justify a discontinuance of the daily mail.  The ?  objection to it would arise from the probability that the Contract extends thro’ the recess of the Ex. and the chance that occurrences succeeding the discontinuance, might give an unfavorable aspect to the measure.  Perhaps the abstract objection to change may balance the small saving that would be made by it.  Yrs. with affecte. attacht.

James Madison

